UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2098


JAMES R. TACCINO; JANE E. TACCINO,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, Countrywide Home Loans Assignee; UNION
FIRST MORTGAGE, a/k/a DAV Law Enterprises, broker for
Countrywide,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-00316-JFM)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Taccino, Jane E. Taccino, Appellants Pro Se. Glenn
Cline, Charles Scott Hirsch, BALLARD SPAHR, LLP, Baltimore,
Maryland; Marc Ominsky, CHAIFETZ & COYLE, PC, Columbia,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    R.    Taccino    and   Jane   E.    Taccino    appeal     the

district court’s order dismissing their civil complaint.                           We

have     reviewed       the     record   and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Taccino v. Bank of America, No. 1:10-cv-00316-JFM (D.

Md. Sept. 2, 2010).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented      in   the

materials      before     the    court   and   argument     would     not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2